Exhibit 10.2

AMENDMENT 2009-2

to the

NORDSTROM 401(k) PLAN & PROFIT SHARING

(2008 Restatement)

The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended
pursuant to Plan Section 13.1-2 to reflect recent changes in the laws and
regulations governing the Plan. The provisions of this Amendment 2009-2 are
effective immediately, except as otherwise provided herein.

1. Section 5.2 Elective Deferral Contributions is amended as follows:

A. By adding a new paragraph 5.2-2(f) Application of Automatic Contribution
Rules, as follows, to comply with the requirement of the final regulations for
automatic contribution arrangements that the Plan designate employees covered by
such an arrangement:

“(f) Application of Automatic Contribution Rules. Effective January 1, 2010,
automatic enrollment under this subsection 5.2-2 is not intended to constitute a
qualified automatic contribution arrangement under Code § 401(k)(13) (“QACA”) or
an eligible automatic contribution arrangement under Code § 414(w)(3) (“EACA”).
Accordingly, no Employees are covered under either a QACA or EACA beginning
January 1, 2010.”

B. By replacing the fourth sentence of subsection 5.2-5, as follows, to reflect
elimination of the requirement to distribute “gap period” income on distributed
excess deferrals, in accordance with Section 109(b) of the Worker, Retiree, and
Employer Recovery Act of 2008 (“Recovery Act”), effective January 1, 2008:

“For the Plan Year beginning January 1, 2008, the adjustment for investment
gains and losses shall include gains and losses from the close of the Plan Year
in which the Excess Deferral arose through a date not more than seven days
before the actual distribution date.”

2. Section 5.8 Military Leave Obligations is amended by replacing paragraph
5.8-1(b) Elective Deferral Contributions, as follows, to comply with the Heroes
Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”), effective
January 1, 2009:

“5.8-1(b) Employee Contributions. A Participant may make Elective Deferral
Contributions or designated Roth contributions to the Plan attributable to a
period of qualified military service. Such contributions shall be paid within a
period starting on the date of reemployment and continuing for the shorter of
(1) three (3) times the length of the qualified military service that resulted
in the reemployment rights, or (2) five (5) years. Effective January 1, 2009,
notwithstanding the preceding sentence, if a Participant receives a distribution
under Section 9.9 (which treats certain military service as a severance from
employment for distribution purposes), the Participant may not make Elective
Deferral Contributions or designated Roth contributions to the Plan during the
six-month period beginning on the date of distribution.”

 

NORDSTROM 401(k) PLAN & PROFIT SHARING

AMENDMENT 2009-2



--------------------------------------------------------------------------------

3. Section 6.9 Correcting Excess Contributions is amended by replacing paragraph
6.9-2(c), as follows, to clarify that the six-month extended period for
distributing excess contributions does not apply to the Plan under final
regulations applicable to automatic contribution arrangements, effective
January 1, 2010:

“(c) Subject to (d) and (e), any contributed amount not forfeited under
(a) shall be distributed to the Highly Compensated Employees to whom it applies.
The distribution shall be adjusted for allocable gain or loss, determined under
applicable Regulations, for the Plan Year in which the excess arose (“Plan Year
income”). Distribution of such amounts generally may be made within two and
one-half (2 1/2) months after the end of the Plan Year to which the excess
applies (six months for the Plan Years beginning January 1, 2008 and 2009, if
the Plan is determined to include an eligible automatic contribution arrangement
as defined in Code § 414(w)(3)) and in any event by the end of the following
Plan Year.”

4. Section 8.1 Vesting is amended by replacing the first paragraph of the
section with the following to comply with the HEART Act, effective for deaths on
and after January 1, 2007:

“8.1 Vesting. A Participant is always 100 percent vested in Elective Deferral
and Rollover Contributions to the Plan. A Participant is 100 percent vested in
his or her entire Plan Account if, while an active Employee, the Participant
attains the Normal Retirement Date under Section 9.1, suffers a Disability, or
dies. In all other cases, the Participant will receive a percentage of the
amount in his or her account derived from Employer Profit Sharing Contributions
and Employer Matching Contributions based on his or her completed Years of
Service. Effective for deaths on and after January 1, 2007, a Participant who
dies while on a military leave described in Section 5.8 will be fully vested to
the same extent as a Participant who dies while an active Employee.”

5. Article IX Eligibility to Receive Benefits is amended by adding a new
Section 9.9 Military Service Distributions, as follows, to comply with the HEART
Act, effective January 1, 2009:

“9.9 Military Service Distributions. Effective January 1, 2009, an Employee who
is on a leave of absence for active military service for more than 30 days shall
be treated as having incurred a severance from employment under Section 9.4 and,
consequently, may request and receive a distribution of any amount which is
attributable to Employee Contributions under Section 5.2 or 5.3 of the Plan.”

6. Section 10.1 Distribution of Benefits is replaced with the following to
eliminate the requirement for spousal consent to distribution of benefits,
effective for distributions on and after January 1, 2010:

“10.1 Distribution of Benefits.

10.1-1 Lump Sum Payment. Upon the occurrence of any of the events specified in
Article IX requiring or permitting a distribution of benefits to a Participant
or his or her beneficiary, the Administrator shall instruct the Trustee to
distribute benefits, determined in accordance with 10.2, below, in a single lump
sum payment unless the Trustee receives a timely election for a different form
of benefit. If the present value of a Participant’s benefit (excluding the
balance in any rollover account) exceeds $1,000 ($5,000 prior to March 28, 2005)
and the benefit is Immediately Distributable (see 10.1-3), the Administrator
must obtain the consent of the Participant for the distribution. Consent of the
Participant shall be written.

 

2

 

NORDSTROM 401(k) PLAN & PROFIT SHARING

AMENDMENT 2009-2



--------------------------------------------------------------------------------

10.1-2 Consent to Distribution. The consent of the Participant shall be obtained
in writing within the one hundred eighty (180) day period ending on the annuity
starting date. The annuity starting date is the first day of the first period
for which an amount is paid as an annuity or any other form. The Administrator
shall notify the Participant of the right to defer any distribution until the
benefit is no longer Immediately Distributable and shall explain any optional
form of benefit under the Plan. The consent of the Participant shall not be
required to the extent that a distribution is permitted to be made without
consent (under 10.1-1) or required to be made to satisfy §§ 401(a)(9) or 415 of
the Code. In addition, upon termination of this Plan if the Plan does not offer
an annuity option, the Participant’s account balance may, without the
Participant’s consent, be distributed to the Participant or transferred to
another defined contribution plan (other than an employee stock ownership plan
as defined in § 4975(e)(7) of the Code) within the same controlled group.

10.1-3 Immediately Distributable. An account balance is immediately
distributable upon occurrence of a distribution event under Article IX prior to
the time the Participant attains the later of age 62 or the Normal Retirement
Date under Section 9.1.

10.1-4 Spousal Consent. Effective for distributions on and after January 1,
2010, spousal consent is not required for distributions from the Plan. For
distributions prior to January 1, 2010, the spousal consent provisions of the
Plan in effect at the time of distribution apply.

10.1-5 Social Security Not Relevant. Notwithstanding any other provisions of
this Plan, any benefits payable under this Plan shall not be decreased by reason
of any increase in the benefit levels payable under Title II of the Social
Security Act or any increase in the wage base under Title II.”

7. Section 10.3 Time of Distribution is amended by deleting “and a spouse” from
subsection 10.3-3 Deemed Election, effective for distributions on and after
January 1, 2010.

8. Section 10.4 Form of Payment is amended by replacing paragraph 10.4-2(a)
Company Stock with the following to eliminate minimum shares threshold as a
condition to in-kind distribution of Company stock, effective for distributions
on and after January 1, 2010:

“(a) Company Stock. If the Participant’s Plan account holds Company stock and
the Participant or beneficiary requests an in-kind distribution of the shares,
the Administrator shall instruct the Trustee to distribute the shares in lieu of
their cash equivalent, in a manner that is consistent with the rules set forth
in 1.02-2(f) of the Nordstrom Retirement Plan Participant Investment Appendix.”

9. Article XI Minimum Distribution Requirements is amended by adding a new
Section 11.6 Suspension of 2009 Required Minimum Distributions to reflect
enactment of Section 201 of the Recovery Act, as follows:

“11.6 Suspension of 2009 Required Minimum Distributions. In accordance with the
Worker, Retiree, and Employer Recovery Act of 2008, the 2009 calendar year shall
not be treated as a distribution calendar year under Section 11.5-2.
Accordingly, required minimum distributions attributable to 2009 shall be
suspended. In addition, to the extent that the Plan applies the five-year rule
under Code § 401(a)(9)((B)(ii), the five-year period shall be determined without
regard to 2009. A Participant or designated beneficiary who would receive a
required minimum distribution if 2009 were treated as a distribution calendar
year may request a distribution from the Plan, and any distribution so requested
will be treated as an eligible rollover distribution under Section 10.7 to the
extent permitted by applicable law.”

 

3

 

NORDSTROM 401(k) PLAN & PROFIT SHARING

AMENDMENT 2009-2



--------------------------------------------------------------------------------

10. Section 18.1 Loans to Participants is amended by replacing paragraph
18.1-3(b) Interest, as follows, to simplify how the interest rate applied to
loans is determined:

“(b) Interest. Each loan shall bear a reasonable rate of interest, which rate
shall be established by the Administrator from time to time and shall provide
the Plan with a return commensurate with the interest rates charged by persons
in the business of lending money for loans which would be made under similar
circumstances and shall in no event be less than one percent (1%) over the prime
rate published in the Wall Street Journal as of the last business day of the
month preceding the date on which the loan is funded.”

IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2009-2 has been
executed on behalf of the Company by its Executive Vice President, Corporate
Human Resources & Diversity Affairs, this     9     day of     June    , 2009.

 

NORDSTROM, INC.

By:

  /s/ Delena M. Sunday    

Title:

 

Executive Vice President,

Corporate Human Resources & Diversity Affairs

 

4

 

NORDSTROM 401(k) PLAN & PROFIT SHARING

AMENDMENT 2009-2